DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (herein Klein) (US 6,997,688).Regarding Claim 1:In Figures 1A-3, Klein discloses a magnetic pump (10) with a sealing structure (seals 37, 114, 69), wherein the magnetic pump (10) comprises a bearing housing (bearing frame 51 comprising housing adaptor 120 that housing bearings 58, see Figure 1B), a pump cover (bottom portion of housing 12 forming cavity 14, henceforth referred to as 12), an external magnet (40), an internal magnet (38), and an isolation sleeve (48), the bearing housing (51) is connected to the external magnet (40) by using a drive shaft (25, see Figures 1A-1B), the external magnet (40) is disposed outside the isolation sleeve (see Figure 1A), the isolation sleeve (48) is sleeved outside the internal magnet (as seen in Figure 1A), an end, distal from the external magnet, of the internal magnet is directly connected to a pump shaft (as seen in Figure 1A, the central portion of impeller 20 forms a rotating pump shaft and the internal magnet is directly connected to this rotating pump shaft), a support (35) is disposed between the pump cover (12) and the bearing housing (51, as seen in Figures 1A-1B), and a sealing apparatus (64, 114) comprises two separate seal elements (64 and 114) disposed at a connection between the support and the pump cover (first seal 64 disposed between the support 35 and the pump cover 12 as seen in Figure 1A) and another connection between  the support and the bearing housing (second seal 114 disposed between the support 35 and the bearing housing portion 120 as seen in Figure 2).Regarding Claim 5:In Figures 1A-3, Klein discloses a magnetic pump (10), wherein the sealing apparatus is a sealing gasket or a sealing ring (64 disclosed as a elastomeric seal which is a common type of sealing ring or a gasket, see column  5, lines 31-33; 114 is an elastomer seal, see column 8, lines 29-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (herein Klein) (US 6,997,688) in view of Albers et al. (herein Albers) (US 4,434,987).Regarding Claims 2-3:In Figures 1A-3, Klein discloses a magnetic pump (10), wherein a sealing apparatus (dry seal 37) is configured to prevent a medium (pumped fluid) in the support from leaking (as stated in column 7, lines 4-6:  “If the primary container 48 leaks, the combination of the secondary container 35 and the dry-running seal 37 is adapted to contain the pumped fluid to prevent leakage or spillage.”) is disposed on the drive shaft (37 is disposed on the drive shaft 25 as seen in Figure 2) (per claim 2) and the sealing apparatus (37) is fixed on the bearing housing (as seen in Figure 1B, the sealing apparatus 37 is fixed on the bearing housing 51 via 120 and 35) (per claim 3).While Klein discloses that the sealing apparatus (37) includes a stationary portion and a rotating portion (see column 7, lines 7-8) similar to the instant magnetic sealing apparatus, Klein fails to disclose that this sealing apparatus is magnetic. However, in Figure 1, Albers discloses a magnetic sealing apparatus for a shaft (30) comprising a rotating ring (2) and a stationary ring (20) wherein said magnetic seal is controlled to accurately control the clearance (1a, 1b) between the rotating ring and the stationary ring using an electromagnet (9, see abstract).Hence, based on Albers’ teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced Klein’s sealing apparatus (37) with Albers’s magnetic sealing apparatus since doing so would provide electromagnetically controllable sealing interface that would potentially have less friction wear since contact between the rotating and stationary parts could be prevented. 
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. Firstly, the applicant has argued that Klein fails to disclose: “the internal magnet is directly connected to a pump shaft” as mentioned in claim 1. In support of this argument, applicant has relied on the pump shaft being element 30. However, as previously cited in the non-final rejection and in this rejection, the pump shaft is considered the central portion of the impeller (20) and this is clearly not the pump shaft (30) mentioned in the applicant’s arguments. As such, the central portion of the impeller (20) is a rotating pump shaft and since the internal magnet (38) is embedded in this rotating pump shaft, it can be seen that this internal magnet is directly connected to the pump shaft. 
Secondly, the applicant has argued that Klein fails to disclose: “a seal element disposed another connection between the support and the bearing housing.” In support of this argument, the applicant has stated that the second sealing element (114) is disposed between a housing adaptor (120) and the support (35) and so is not between the support (35) and the bearing housing (51). However, as previously mentioned in the non-final office action and reiterated here, the housing adaptor (120) is considered part of the bearing housing and the bearing housing would be incomplete without said housing adaptor. Hence, the bearing housing comprises the housing adaptor (120) and the second sealing element is clearly disposed between this bearing housing (51 comprising housing adaptor 120) and the support (35) as seen in Figure 2. 
Due to these reasons, the applicant’s arguments are not persuasive. These rejections may be overcome by claiming that the pump shaft (7) is coaxial with the driving shaft (11) as seen in Figure 1. Klein’s rotating pump shaft is not coaxial with the driving shaft 
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 discloses substantial structural features of the magnetic sealing apparatus that is not anticipated or rendered obvious by any of the prior art references cited above or in the previously appended PTO-892 form. Modification to add all the claimed structure in claim 4 would require substantial hindsight reconstruction and would be considered unnecessary. The applicant is advised that claim 4 in its entirety is considered allowable and omission of any of the limitations in claim 4 could potentially change the scope of the claims and would most likely require further search and/or consideration.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746